 Case 2:18-cv-13196-TGB-APP ECF No. 1 filed 10/12/18                   PageID.1      Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

BILL SCHUETTE, ATTORNEY GENERAL )
OF THE STATE OF MICHIGAN, ex rel. The )
People of the State of Michigan,      )
                                      )              Case No. _______________
   Plaintiff,                         )
                                      )
v.                                    )
                                      )
AMERIGAS PARTNERS, L.P. and           )
AMERIGAS PROPANE, L.P. d/b/a          )
HOLTON’S L.P.; RURAL GAS &            )
APPLIANCE; and SCHULTZ BOTTLE GAS, )
                                      )
   Defendants.                        )

      NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446, 1453

       Defendants AmeriGas Partners, L.P. (“AmeriGas Partners”) and AmeriGas Propane,

L.P., d/b/a Holton’s L.P.; Rural Gas & Appliance and Schultz Bottle Gas (“AmeriGas Propane,”

and with AmeriGas Partners the “Defendants”), pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and

1453, hereby gives notice of the removal of this civil action from the Circuit Court for the 38th

Judicial Circuit, Monroe County, Michigan, Case No. 18-14102-CP, to the U.S. District Court

for the Eastern District of Michigan, Southern Division. In support of its notice of removal,

Defendants state:

       1.      On June 27, 2018, Plaintiff Bill Schuette, the Attorney General of the State of

Michigan (“Plaintiff”) filed a lawsuit against Defendants in the Circuit Court of the State of

Michigan, Monroe County, captioned Bill Schuette, Attorney General of the State of Michigan,

ex rel The People of the State of Michigan v. AmeriGas Partners, L.P. and AmeriGas Propane,

L.P. d/b/a Holton’s L.P., Rural Gas & Appliance and Shultz Bottle Gas, Case No. 18-14102-CP

(the “State Court Action”). By his Complaint, titled Attorney General’s Complaint for Equitable
 Case 2:18-cv-13196-TGB-APP ECF No. 1 filed 10/12/18                    PageID.2      Page 2 of 6



Relief, Civil Fines, and Damages (“Complaint”), Plaintiff asserts claims against Defendants for

alleged violations of the Michigan Consumer Protection Act. (A copy of the Summons and

Complaint is attached as Exhibit A.)

       2.      This case was not removable at the time Plaintiff filed the Complaint.

               a.      It was not removable pursuant to 28 U.S.C. § 1331 because the Complaint

                       does not arise under the Constitution, laws, or treaties of the United States.

                       See 28 U.S.C. § 1331.

               b.      It was not removable under 28 U.S.C. § 1332(a) because the action is not

                       between citizens of different States, as determined pursuant to 28 U.S.C. §

                       1331(a)(1), in that Plaintiff is a citizen of Michigan and the defendants are

                       non-corporate entities and at least one member of one of defendants is a

                       citizen of the State of Michigan. 28 U.S.C. § 1331; V & M Star, LP v.

                       Centimark Corp., 596 F.3d 354, 355-56 (6th Cir. 2010) (for the purposes

                       of § 1332(a) diversity jurisdiction, a partnership is a citizen of each State

                       in which one of its members reside).

               c.      It was not removable under 28 U.S.C. § 1332(d) because the case had not

                       been pleaded or captioned as a class action and, even if it had, it was not

                       ascertainable that the requirements of 28 U.S.C. § 1332(d) were met. See

                       28 U.S.C. § 1332(d); Mississippi ex rel. Hood v. AU Optronics Corp., 571

                       U.S. 161 (2014).

       3.      On September 21, 2018, Plaintiff filed his Consolidated Motion for Class

Certification and Supporting Brief (“Motion for Class Certification”). The Motion for Class

Certification was the first pleading, motion, order or other paper from it which it could be




                                                -2-
 Case 2:18-cv-13196-TGB-APP ECF No. 1 filed 10/12/18                    PageID.3      Page 3 of 6



ascertained that the case was one which had become removable. 28 U.S.C. § 1446(b)(1). (A copy

of the Motion for Class Certification is attached as Exhibit B.)

       4.        Removal is timely pursuant to 28 U.S.C. § 1446(b)(3) because this Notice is being

filed within thirty (30) days of Defendants’ receipt of the Motion for Class Certification. See 28

U.S.C. § 1446(b)(3).

       5.        Removal is proper pursuant to 28 U.S.C. § 1441 because this is a civil action over

which this Court has original jurisdiction pursuant to the Class Action Fairness Act of 2005

(“CAFA”), 28 U.S.C. § 1332(d). Specifically, removal is proper under § 1332(d) because (a)

Plaintiff in the State Court Action has sought to certify a putative class action under Michigan

law; (b) at least one member of the putative class is a citizen of a different state than Defendants;

(c) the number of class members alleged by plaintiff in the aggregate is larger than 100; and (d)

the amount in controversy alleged by plaintiff exceeds $5 million.

       6.        Diversity of Citizenship. The required diversity of citizenship under CAFA is

satisfied because at least one member of the putative class of plaintiffs is a citizen of Michigan

and none of the defendants are citizens of Michigan. Under CAFA, unincorporated associations

are deemed to be citizens of the State where they have their principal place of business and the

State under whose laws they are organized. 28 U.S.C. § 1332(d)(10). Here, at least one member

of the putative class is from Michigan, and Defendants are both organized under the laws of

Delaware and have their principal places of business in Pennsylvania See 28 U.S.C. §

1332(d)(2)(A).

       7.        Putative Class Members. This action meets CAFA’s 100 putative class member

requirement. 28 U.S.C. § 1332(d)(5)(B). In the Motion for Class Certification, Plaintiff alleges

that there are at least 200,000 putative class members. (Mot. for Class Cert., 5.)




                                                -3-
    Case 2:18-cv-13196-TGB-APP ECF No. 1 filed 10/12/18                 PageID.4      Page 4 of 6



        8.     Amount in Controversy. This action meets CAFA’s miminum amount-in-

controversy requirement. Under CAFA, the claims of the individual class members are

aggregated to determine if the amount in controversy exceeds the required sum. 28 U.S.C. §§

1332(d)(2), (d)(6). Based on Plaintiff’s allegations, the damages sought in this action exceed $5

million.

               a.     In the Motion for Class Certification, Plaintiff alleges that Defendants had

                      200,000 customers as of 2014. (Mot. for Class Cert., 5.) Plaintiff contends

                      that all of these customers are class members with claims arising from the

                      allegedly improper application of HazMat and Fuel Recovery Fees, and

                      acknowledges that some class members were assessed fees on multiple

                      occasions. (Id. at 7-8.) Further, the Motion for Class Certification

                      characterizes the calculation of damages for these fees by reference to the

                      sum total of fees paid by each customer since 2014. (Id. at 8.) 1 If it

                      assumed each alleged class member was assessed the fees once, the

                      amount in controversy as to this claim alone would exceed $3,000,000.

               b.     Plaintiff further alleges that “market price” customers paid propane prices

                      that were higher than the state average, that prices in 2015-2016 home

                      heating season were “grossly excessive,” that customers are entitled to

                      restitution for those overcharges. (Compl. ¶¶ 14-23; Relief Requested.)

                      Plaintiff alleges that many class members paid over $1.00 above market

                      price for each gallon of propone purchased, although some were allegedly

1
  The Terms and Conditions identified in the Complaint set the HazMat Fee at $10.99. (See
Compl., Ex. E.) The Fuel Recovery Fee fluctuates (id.), but an invoice attached to the Complaint
reflects a Fuel Recovery Fee of $4.58. (See Compl., Ex. G.)




                                               -4-
 Case 2:18-cv-13196-TGB-APP ECF No. 1 filed 10/12/18                  PageID.5      Page 5 of 6



                      overcharged more. (Id. at ¶¶ 17-23.) Given that Plaintiff contends there are

                      over 200,000 class members, of whom 80,000 purchased 80 gallons of

                      propane in 2013 and 2014 alone, a conservative estimate of the amount in

                      controversy in connection with this allegation alone is in excess of $5

                      million.

              c.      Plaintiff also submitted with his Motion for Class Certification a

                      spreadsheet purporting to show damages owed by Defendants to putative

                      class members. The revenue on this chart alone sums to over $45,000.

                      (See Motion for Class Certification, Ex. 2.) Plaintiff asserts treble damages

                      for this claim, so the amount in controversy for this claim alone exceeds

                      $135,000.

              d.      Plaintiff also seeks damages in relation to numerous other theories of

                      liability, including additional fees assessed to some class members,

                      additional allegations of overcharging, and myriad alleged failures to

                      compensate customers. (See Motion for Class Certification, 8-12.)

              e.      Additionally, Plaintiff seeks punitive damages, injunctive relief, attorneys’

                      fees, fines of $25,000 for each “persistent and knowing” violation, and

                      consequential damages for the class. (Compl., Relief Requested.)

       9.     Removal to this Court is proper because it is the district and division embracing

the Circuit Court for the 38th Judicial Circuit, Monroe County, Michigan, where the State Court

Action was pending. See 28 U.S.C. § 1441(a).

       10.    Defendants have complied with the procedural requirements in 28 U.S.C. § 1446:

              a.      All process, pleadings, and orders served by Plaintiff on Defendants are




                                               -5-
 Case 2:18-cv-13196-TGB-APP ECF No. 1 filed 10/12/18                   PageID.6     Page 6 of 6



                      attached as Exhibits. See id. 1446(a).

              b.      Defendants will provide this Notice of Removal to Plaintiff at his address

                      for service in the State Action, and to the Circuit Court for the 38th

                      Judicial Circuit, Monroe County, Michigan before which the State Court

                      Action was pending. See id. § 1446(d).

              c.      Defendants will also file a Notice of Filing attaching a copy of this Notice

                      of Removal and Exhibits in the State Court Action. See id.


Dated: October 12, 2018                              Respectfully Submitted,


                                                     /s/ John R. Prew
                                                     John Prew (P41891)
                                                     Christopher Messing (P78900)
                                                     HARVEY KRUSE, P.C.
                                                     1050 Wilshire Drive, Suite 320
                                                     Troy, Michigan 48084
                                                     (248) 649-7800

                                                     Attorneys for Defendants

                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, states that on October 12, 2018, the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system and served via email and first-

class mail upon:

                      Darrin F. Fowler
                      Katherine J. Bennett
                      Assistant Attorneys General
                      Corporate Oversight Division
                      P.O. Box 30755
                      Lansing, Michigan 48909
                      fowlerD1@michigan.gov


                                             /s/ John R. Prew


                                               -6-
